Citation Nr: 9901892	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  98 - 03 063	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder. 



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel









INTRODUCTION

The veteran served honorably on active duty from August 1946 
to May 1949, and from December 1949 to September 1951, when 
he was retired for disability sustained in combat in the 
Republic of Korea in November 1950.  He was awarded the 
Purple Heart medal and the Korean Service medal with three 
Bronze Stars. 

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision of August 1997 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that the RO erred in failing to assign 
an evaluation in excess of 10 percent for his service-
connected post-traumatic stress disorder (PTSD) because it 
did not take into account or properly weigh the medical and 
other evidence of record.  It is contended that the current 
rating evaluation is inadequate to reflect the current level 
of disability stemming from his service-connected PTSD, and 
that an increased rating is warranted. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the medical and other evidence 
warrants assignment of an increased rating of 30 percent for 
service-connected PTSD.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

2.  The clinical and other data establish that the veterans 
service-connected PTSD is currently productive of 
occupational or social impairment sufficient to reasonably 
warrant the assignment of a 30 percent rating.  


CONCLUSION OF LAW

The criteria for a 30 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. Part 4, 
§ 4.130, Diagnostic Code 9411 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the appellants claim is plausible 
and is thus well grounded within the meaning of 
38 U.S.C.A. §  5107(a) (West 1991).  A claim for an 
increased rating is generally well grounded when the 
appellant indicates that he has suffered an increase in 
disability.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992); Drosky v. Brown, 10 Vet. App. 251 (1997).  We 
further find that the facts relevant to the issue on 
appeal have been properly developed and that the 
statutory obligation of VA to assist the veteran in the 
development of his claim has been satisfied.  
38 U.S.C.A. §  5107(a) (West 1991).  In that 
connection, we note that the veteran has declined a 
personal hearing before the RO or the Board, and that 
he underwent comprehensive VA psychiatric examinations 
in connection with his claim in July 1997 and in April 
1998.  On appellate review, the Board sees no areas in 
which further development might be productive.


I.  Evidence

The veterans original claim for an anxiety-related disorder 
was received at the RO in May 1997.

VA outpatient clinic records dated from March 1996 to June 
1997 show that the veteran was seen numerous times for 
multiple complaints, including sleep problems, a skin 
disorder, a left hydrocele, hypertension, depression, and 
hyperthyroidism.  In May 1997, the veteran was seen for 
complaints of short-term memory loss and misplacing things, 
causing problems for his wife and son.  The diagnosis was 
anxiety disorder.  

A report of VA psychiatric examination, conducted in July 
1997, shows that the veteran complained of initial and middle 
insomnia, a sharp reaction to loud noise, frequent 
distressing memories of events during his military service, 
memory loss, being nervous and forgetting things, decreased 
energy levels, suicidal ideation, and feelings of 
hopelessness, helplessness, worthlessness and guilt.  It was 
indicated that the veterans depression had its onset with 
the loss of his son, a veteran of the Vietnam War, in 1992.  
Mental status examination revealed that the veteran was well-
oriented with a positive, pleasant, and cooperative attitude; 
that his speech was clear and coherent; that he maintained 
good eye contact and exhibited normal psychomotor behavior; 
that his mood was somewhat anxious and his affect was 
moderately depressed; that he denied hallucinatory 
experiences or paranoid thoughts but acknowledged suicidal 
ideation; and that his abstracting ability was adequate, his 
memory was poor, his concentration moderately compromised, 
his insight fair, and his judgment borderline to poor.  The 
diagnoses were major depression  moderate to severe; 
dysthymic disorder; PTSD; and history of alcohol abuse.  His 
GAF score was 30. 

A rating decision of August 1997 granted service connection 
for PTSD, evaluated as 10 percent disabling from May 1997, 
the date of receipt of his claim, and the veteran appealed 
for an increased rating.   

VA outpatient clinic records, dated from June 1997 to April 
1998, show that the veteran was seen numerous times for 
multiple complaints.  In October 1997, he again complained of 
poor short-term memory; that he slept poorly; that he got 
lost driving the car; that he had difficulty shopping and 
with everyday tasks; and that he needed assistance with his 
medications, his meals, and his clothes.  The diagnosis was 
dementia, with anxious mood.  In April 1998, the veteran was 
again seen in the mental health clinic with complaints of 
poor sleep, staying up until 2 and 3:00 oclock in the 
morning, being irritable during the day, and forgetting to 
take his medication.  He was found to be unable to drive and 
unsteady on his feet, with impairment of memory and 
intellect.  The diagnosis was dementia, with anxious mood.  

A report of VA psychiatric examination, conducted in April 
1998, is of record.  The examiner stated that he had reviewed 
the social and other history contained in the earlier 
psychiatric examination, and that the veterans presenting 
symptoms were as in that previous VA psychiatric examination.  
Mental status examination disclosed that the veteran was 
well-oriented, alert, polite, and cooperative; that his 
speech was coherent and had a normal cadence; that his affect 
was mildly depressed and mildly restricted; that he exhibited 
a normal range of psychomotor behavior; that proverb 
interpretation and abstracting were poor; that he denied 
hallucinations or paranoid thoughts, but admitted to passive 
suicidal ideation; that his recent and remote memory was 
adequate; that his ability to abstract and calculate was 
intact; and that his insight was intact while his judgment 
was borderline at best.  The Axis I diagnoses were PTSD, 
mild; major depression with underlying dysthymia; history of 
alcohol abuse, in full remission.  No Axis II diagnoses were 
offered, and the GAF score was 30 to 35.

The VA psychiatric examiner further stated that the veterans 
symptoms had not changed since the previous examination in 
July 1997; that his PTSD was service-connected; and that the 
GAF score with respect to that condition was 75.  He further 
indicated that the veteran carried a diagnosis of major 
depression with underlying dysthymia, and that the causes 
included a rough childhood, a history of abuse while at 
younger ages, multiple placements, alcoholism, multiple 
failed marriages, loss of his son in 1992, loss of his 
brother two years ago, being afraid of life, and various 
domestic stresses.  He estimated that the veterans service-
connected PTSD probably reflected 30 percent of his overall 
disability.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  The evaluation of service-connected 
mental disorders is based upon the resulting social and 
occupational and impairment.  Where entitlement to service 
connection has already been established, and an increase in 
the disability rating is the issue, the present level of the 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (1998) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
most current evidence of record is not adequate for rating 
purposes.  Moreover, the case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to that 
disability.

When evaluating a mental disorder, the rating agency 
considers the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veterans capacity for adjustment during the periods of 
remission.  An evaluation is assigned based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiners assessment of 
the level of disability at the moment of the examination.  
The rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (1998).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for the rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  

Effective November 7, 1996, mental disorders, such as PTSD, 
are assigned disability ratings based on a General Rating 
Formula for Mental Disorders described at  38 C.F.R. Part 4, 
§ 4.130 (1998).  That formula provides that occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress or with 
symptoms controlled by continuous medication will be rated as 
10 percent disabling.  Occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events) 
will be rated as 30 percent disabling.  Occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships will be rated as 50 percent disabling.  
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to symptoms such as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships will be rated as 70 percent 
disabling.  Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name will be 
rated as 100 percent disabling.  38 C.F.R. Part 4, §  4.130, 
Diagnostic Code 9411 (1998).

The Boards review of the medical evidence in this case 
supports a finding that the veterans symptoms of PTSD more 
nearly approximate the criteria required for a 30 percent 
evaluation.  A review of the medical evidence and the 
opinions expressed by the VA psychiatric examiner adequately 
support that finding.  While mild PTSD was diagnosed on the 
most recent VA examination, and it is noted that he suffers 
from other psychiatric disabilities which are not service-
connected, he has complaints of sleep problems, and 
depression which affect his occupational and social 
adaptability.  This would reasonably support an increase to 
30 percent.  The Board does not find that the current medical 
record presents evidence of PTSD symptomatology which meets 
the schedular criteria for a 50 percent rating, as set out 
above, such as experiencing panic attacks, having impaired 
judgment, etc, which would justify an increase to 50 percent.  
The Board notes that the examiner carefully distinguished the 
veterans PTSD symptoms, and the resultant occupational and 
social impairment, from symptoms of his nonservice-connected 
major depression, dysthymia, and organic disability, 
including the dementia diagnosed on VA outpatient treatment 
records. 

Based upon the foregoing, the Board finds that the medical 
evidence of record reasonably supports a finding of an 
increased evaluation of 30 percent for the veterans service-
connected PTSD. 

The veteran has not asserted that the schedular ratings are 
inadequate or that he is unemployable due to his service-
connected PTSD.  There is no competent medical evidence in 
the record stating that the veteran is unemployable due to 
service-connected disability, or that vocational 
rehabilitation is infeasible, and the veteran has not 
indicated that he is unable to obtain employment due to 
service-connected disability.  Nor is there evidence of 
circumstances which the appropriate officials might find so 
exceptional or unusual as to warrant an extraschedular 
rating.  Shipwash v. Brown, 8 Vet. App.  218, 227 (1995).  
Accordingly, the Board will not address the issues of benefit 
entitlement under the provisions of 38 C.F.R. Part 4, 
§§ 4.16(b) (1998).  


ORDER

An increased rating of 30 percent for PTSD is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under  38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
